Citation Nr: 1029040	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  10-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss disability.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Charlisa M. Powell


INTRODUCTION

The Veteran had active service from August 1964 to August 1967.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a September 2009 rating decision of the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge. A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  By a rating decision dated in October 2005, the RO determined 
that new and material evidence had not been received to reopen a 
claim for entitlement to service connection for bilateral hearing 
loss.  The Veteran was notified of his right to appeal, but a 
timely appeal was not filed.

2.  Evidence added to the record since the October 2005 rating 
decision, considered in conjunction with the record as a whole, 
is new, but does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.

3.  By a rating decision dated in October 2005, the RO denied 
service connection for tinnitus.  The Veteran was notified of his 
right to appeal, but a timely appeal was not filed.

4.  Evidence added to the record since the October 2005, 
considered in conjunction with the record as a whole, is new, but 
does relate to an unestablished fact necessary to substantiate 
the Veteran's claim and does not raise a reasonable possibility 
of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of October 2005, which found that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for bilateral hearing loss 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss disability.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The RO's decision of October 2005, which denied service 
connection for a tinnitus, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  

4.  New and material evidence has not been received to reopen the 
Veteran's claim for entitlement to service connection for 
tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued a 
decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, the 
Secretary must look at the bases for the denial in the prior 
decision and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  
Further, in providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an element 
where the claimant initially failed to submit any competent 
evidence; (2) evidence on an element where the previously 
submitted evidence was found to be insufficient; (3) evidence on 
an element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an evidentiary 
presumption had been rebutted; or (4) some combination or 
variation of the above three situations.  "New" evidence would 
be considered new only if it had not been submitted previously to 
VA and was neither "cumulative nor redundant" of evidence 
already in the record.  

With respect to the issues on appeal, the agency of original 
jurisdiction, in an April 2009 letter issued prior to the initial 
adjudication of the claim, notified the Veteran that new and 
material evidence could be submitted to reopen his claims, 
indicated what type of evidence would qualify as "new" 
evidence, and specifically informed him of what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  

With regard to the duty to assist, the claims file contains the 
Veteran's service medical records, VA treatment records, and a VA 
examination report.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

The record does not show that the Veteran has been provided a VA 
examination or opinion.  However, the Board notes that VA does 
not have a duty to provide a VA examination if the claim is not 
reopened, which is the case in the decision below.  The VCAA 
explicitly states that, regardless of any assistance provided to 
the claimant, new and material evidence must still be submitted 
to reopen a claim.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record. Indeed, the 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

If all of the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted. 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009). Service connection may be 
granted for disability resulting from disease or injury incurred 
in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection. 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence). 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hearing loss or tinnitus (as an organic disease of the 
nervous system) becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of notice of the decision. 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).
VA promulgated amended regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). There was a new 
provision, 38 C.F.R. § 3.156(a), which redefined the definition 
of "new and material evidence."  This provision is applicable 
only for claims filed on or after August 29, 2001.  The Veteran 
filed his claim to reopen in March 2009.  Therefore, the Board 
finds that the post August 29, 2001 standard of review should be 
applied.

"New" evidence is existing evidence not previously submitted to 
agency decision makers. " Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Legal Analysis

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for bilateral hearing loss and tinnitus.  The record 
reflects that in a December 2004 decision, the RO denied service 
connection for bilateral hearing loss on the basis that the 
medical evidence of record failed to show that such disability 
had been clinically diagnosed.  No appeal was taken from that 
determination, and there has been no allegation of CUE in that 
regard.  As such, it is final. 38 U.S.C.A. § 7105.

Thereafter, in an October 2005 determination, the RO confirmed 
and continued the previous denial of bilateral hearing loss on 
the basis that although the Veteran had been diagnosed with 
bilateral hearing loss on VA examination in August 2005, the 
examiner opined that it was less than likely that such hearing 
loss was related to noise exposure in service.  Such opinion was 
based on the fact that the Veteran's service treatment records 
were negative for any hearing loss, there was post-service noise 
exposure, and he first reported hearing loss nearly 20 years 
after his discharge from service.  The RO also indicated that 
service connection on a presumptive basis could not be favorably 
considered because the evidence failed to show that hearing loss 
occurred within one year of the Veteran's separation from 
service.  No appeal was taken from that determination, and there 
has been no allegation of CUE in that regard.  As such, it is 
final. 38 U.S.C.A. § 7105.

In the same October 2005 determination, the RO also denied 
service connection for tinnitus on the basis that although the 
Veteran was exposed to diesel engine noise  in service and was 
currently diagnosed with tinnitus, the examiner from his August 
2005 VA examination opined that it was less than likely that such 
tinnitus was related to noise exposure in service.  Such opinion 
was based on the fact that the Veteran's service treatment 
records were negative for a diagnosis of tinnitus and no hearing 
loss was documented during service or within one year after 
service.  The RO also indicated that service connection on a 
presumptive basis could not be favorably considered because the 
evidence failed to show that tinnitus occurred within one year of 
the Veteran's separation from service.  No appeal was taken from 
that determination, and there has been no allegation of CUE in 
that regard.  As such, it is final. 38 U.S.C.A. § 7105.

The evidence of record at the time of the October 2005 RO denials 
of the Veteran's claims includes the Veteran's service treatment 
records and an August 2005 VA examination report.  Service 
treatment records were negative for complaints of, or treatment 
for, bilateral hearing loss or tinnitus.

The evidence received since the final October 2005 RO decision 
includes VA outpatient treatment records dated between 2007 and 
2009 which show that the Veteran was assessed as having hearing 
loss and tinnitus.  The additional evidence also includes 
testimony provided during the Veteran's March 2010 Travel Board 
hearing.

This additional evidence is new because it was not of record at 
the time of the prior final RO denial in October 2005.  However, 
this evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely whether the Veteran's current 
tinnitus and bilateral hearing loss disability are related to 
service, including exposure to noise.  Moreover, the additional 
evidence is not material because when considered by itself, or 
with previous evidence of record, does not raise a reasonable 
possibility of substantiating the claims.

Further, with respect to the statements of the Veteran, the Board 
acknowledges that he is competent to provide statements as to his 
observations.  However, he is not competent to offer an opinion 
as to a medical diagnosis or medical causation.  As such, the 
additional statements by the Veteran while new, are not material 
evidence. See Pollard v. Brown, 6 Vet. App. 11 (1993) (lay 
assertions, even if new, still would not be material evidence); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (implicitly holding 
that if lay assertions of medical causation will not suffice 
initially to establish a plausible basis for the claim, then it 
necessarily follows that such assertions cannot serve as a 
predicate to reopen a claim).

Accordingly, the Board finds that new and material evidence has 
not been received to reopen the Veteran's claims for service 
connection for bilateral hearing loss disability and tinnitus.


ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for bilateral hearing loss 
disability, the claim is not reopened, and the appeal is denied.

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for tinnitus, the claim is 
not reopened, and the appeal is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


